OPINION AND ORDER
CONNER, District Judge:
Defendants have moved for judgment notwithstanding the jury verdict rendered June 29, 1981 and the Court has fully considered the extensive memoranda filed by the parties in support of and in opposition to the motion. Substantially all of the points now urged by defendants were raised and argued on the same grounds before and/or during the trial. Upon reconsideration, the Court reaffirms its previous rulings on each of these points. Even if some of the rulings were incorrect, it appears unlikely that they affected the jury’s verdict. Because the Court’s reasons for each of the challenged rulings were adequately, albeit generally informally, expressed, no further discussion appears warranted at this time.
The motion is denied.
SUPPLEMENTAL ORDER
Supplementing the Court’s Order dated September 28, 1981, denying defendants’ motion for judgment notwithstanding the jury verdict rendered June 29, 1981, the Court also denies, nunc pro tune, defendants’ alternative motion for a new trial.
SO ORDERED.